

115 HR 2891 IH: To amend title 38, United States Code, to clarify the eligibility of children of Vietnam veterans born with spina bifida for benefits of the Department of Veterans Affairs.
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2891IN THE HOUSE OF REPRESENTATIVESJune 13, 2017Mr. Bishop of Georgia (for himself and Mr. Dent) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the eligibility of children of Vietnam veterans
			 born with spina bifida for benefits of the Department of Veterans Affairs.
	
		1.Clarification of eligibility for spina bifida-related benefits of the Department of Veterans
			 Affairs
 (a)In generalSection 1832 of title 38, United States Code, is amended— (1)in subsection (a), by striking The provisions and inserting Except as provided by subsection (c), the provisions; and
 (2)by adding at the end the following new subsection:  (c)Exception for benefits for spina bifidaNotwithstanding any other provision of law, the effective date for an award of benefits under subchapter I of this chapter for a child of a Vietnam veteran who is suffering from spina bifida is the date on which the child is born..
 (b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the enactment of chapter 18 of such title 38.
			